In re Cooper, Darrell; Cooper, Sara; Cooper, Henry J.; Cooper, Gregory; Cooper, Gary; Cooper, Pamela Gayle; Hall, Cherlita; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW93-0001; Parish of Rapides, Ninth Judicial District Court, Div. “B”, No. 156,415.
*824Granted. Judgment of the court of appeal is vacated and set aside. Case remanded to the court of appeal for reconsideration in light of Rodriguez v. Louisiana Medical Mutual Ins. Co., 618 So.2d 390 (1993).
WATSON, J., not on panel.